



COURT OF APPEAL FOR ONTARIO

CITATION: The Toronto-Dominion Bank v. Pomer
    & Boccia Professional Corporation, 2019 ONCA 995

DATE: 20191216

DOCKET: C66757

Brown, Huscroft and Roberts
    JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff (Respondent)

and

Pomer & Boccia Professional Corporation

David Michael Pomer and Douglas LaFramboise

Defendants
    (Appellants)

Evan Moore, for the appellant Douglas
    LaFramboise and as agent for counsel for The Toronto-Dominion Bank

Heard: December 16, 2019

On appeal from the judgment of Justice E.
    Ria Tzimas of the Superior Court of Justice, dated February 21, 2019.

APPEAL BOOK ENDORSEMENT

[1]

Consent dismissal of the actions against Mr.
    LaFramboise to go in terms of consent draft order filed. Counsel confirmed that
    this partial settlement does not affect the crossclaim by Pomer & Boccia
    and Mr. Pomer against Mr. LaFramboise, which remains alive.


